Citation Nr: 1135655	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-48 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left hip disorder including as secondary to a service connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1947 to February 1950.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Boston, Massachusetts.  It was remanded by the Board in July 2010 and has now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a left hip disorder that onset during, or was caused or made worse by, his military service.

2.  The Veteran's left hip disorder was not shown to have been caused or made worse by his service connected left knee disorder.


CONCLUSION OF LAW

A left hip disorder was not incurred in or caused or aggravated by the Veteran's military service, nor was it caused or aggravated by the Veteran's service connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in February 2009, which is prior to the rating decision that is appealed herein, which explained the parameters of VA's duty to assist him with developing evidence in support of his claim.  The letter explained what the evidence needed to show in order to establish service connection for a claimed disability.  It also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to providing various notice to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, a transcript of the Veteran's testimony in an earlier claim, and the written contentions of the Veteran.  
The Board notes that the Veteran submitted letters from Dr. P.H. and Dr. M.F.M. regarding his left hip.  Current treatment records from these providers are not in the claims file. In this regard, the Board notes that the February 2009 letter requested that the Veteran send VA any medical reports that he may have, and, if he wanted VA to obtain them for him, to complete and return a release enabling VA to access the records.  In a letter dated in July 2010, the RO again requested the Veteran provide releases enabling VA to obtain his private treatment records.  The Veteran did not send in any treatment records in response to these requests, nor did he complete the releases.  The Board notes that "[t]he duty to assist is not always a one way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  For this reason, the Board finds that no further assistance in obtaining these records is necessary.

The Veteran was also afforded a VA examination in connection with his claim.  The examiner adequately documented the Veteran's history and current symptoms, and provided a reasoned rationale for the conclusions that were expressed in her report.  Therefore, the Board finds this opinion to be adequate for rating purposes.  

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.  

 Service connection

The Veteran contends that he has a left hip disorder that was caused either by his military service or by his service connected left knee disability (total knee replacement (including claimed pain in left calf and burning sensation in left leg and left foot)).

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records do not show a diagnosis of, or treatment for, any type of hip disorder.  There is no documentation of any injury to either hip nor does the Veteran report that he sustained any injury to the hip in service.

At a VA examination in August 2006 the Veteran reported left knee pain that was migrating to his left hip.  The examiner made no diagnosis of a left hip disorder and noted that there was insufficient documentation to implicate the symptoms of the left hip to a causal relationship of any service injury or a secondary relationship to the arthritic left knee.  The Veteran had a total knee replacement of his left knee in November 2007.  At a VA examination in May 2008 the Veteran indicated that his left knee pain extended from the lateral aspect of the left knee to up and around the buttocks and down to the ankle.  There was no specific mention of hip pain.  

The Veteran submitted statements from his private physician, Dr. M.J.M., dated in March 2006 and May 2008.  Dr. M.J.M. opined that the Veteran had left hip pain that was "the result of his service connected injuries."  At that time, the Veteran was service connected for left knee and ear disorders.

At a VA examination in March 2009 the Veteran again reported that his knee pain migrated both proximally and distally into his left hip and left lower leg.  The examiner noted that the Veteran had worked for 25 years in a construction occupation with physically demanding work activity.  There were no clinical observations of the left hip, no opinion as to the etiology of the Veteran's left hip pain, and no left hip disorder was diagnosed.

On his VA Form 9 received by VA in December 2009 the Veteran wrote that his left hip pain got worse because he had to use a cane to push himself up stairs.  He had also gained 15 pounds while he was recovering from his left knee surgery.  He was unsure if this contributed to his left hip pain.

In July 2010, the Board remanded the claim to obtain any additional private and VA medical records and an examination of the left hip and an opinion on the etiology for any chronic disability.  

The Veteran was afforded a VA examination to determine the etiology of his left hip pain in September 2010.  At that time, the Veteran reported that he injured his left knee when he was pushed down a flight of stairs while in service.  Over the next 50 years he had knee pain and underwent five surgical procedures.  Finally in November 2007 he had a total knee replacement.  He had multiple complications as a result of this surgery including vein thrombosis and was hospitalized for three months and is followed in rehabilitation.  The Veteran reported that approximately six months after the surgery he started to experience left hip pain.  This pain is generally constant but it is worse when the Veteran walks or climbs stairs. He takes Tylenol with codeine for right knee pain and this also helps with the left knee.  There was no specific treatment that the Veteran remembered for his left hip.  

The Veteran reported that he experienced tenderness of the posterior hip.  There was also tenderness in the lumbar paraspinals, worse towards the left.  There was a leg length discrepancy with the left lower extremity being longer by 1.5cm compared to the right, and this was measuring from the anterior-superior iliac spine to the medial malleolus.  The range of motion of the left hip was extension to 15 degrees, flexion to 70 degrees, internal rotation to 10 degrees, external rotation to 20 degrees, and adduction to 30 degrees.  These measurements did not change after 3 repetitions.  The left knee had extension of -5 degrees and flexion of 100 degrees.  The strength on the right lower extremity was 4+ to 5 out of 5, and in the left lower extremity was 4 out of 5.  Deep tendon reflexes were zero.  Superficial sensory was normal except along the medial side of the left knee incision.

The examiner noted that she reviewed the claims file, which included the Veteran's VA treatment records, private treatment records that were included in the claims file, and prior VA examinations.  She opined that it was less likely than not that the Veteran's left hip disorder was the result of the service connected left knee disability.  The examiner noted that in addition to his left hip pain the Veteran had a history of low back pain, right knee pain, and left ankle pain.  The Veteran's service treatment records made no mention of left hip pain and there was only one note from Dr. M.J.M. in May 2009.  There was no mention of a specific treatment for this condition.  The x-rays of the bilateral hips done at the time of the examination showed minor vague degenerative changes on both hips and the lumbar spine.  Also, per x-rays, there were no significant changes on both hip joints since August 2008.  The examiner opined that the Veteran's left hip pain was probably due to osteoarthritis of both hips and the lumbar spine and that it was unlikely that the left hip pain was due to the left knee injury and further left knee arthroplasty condition.

As noted above, the examiner adequately documented the Veteran's history and current symptoms, and provided a reasoned rationale for the conclusions that were expressed in her report.  The Veteran submitted a letter from Dr. P.H. that was dated in February 2011.  Dr. P.H. noted that the Veteran had prior knee surgery and that it was "possible that his chronic knee condition may have contributed to the worsening of his hip and backache issues."  Therefore, the Board concludes that the examination was comprehensive and adequate, that additional records were obtained, and that there was substantial compliance with the instructions in its remand.  

The evidence does not show that the Veteran's left hip disorder is at least as likely as not related to his service or proximately caused or aggravated by a service connected disability.  

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  Although VA may not discount a private medical opinion merely because the private physician did not review the claims file, the Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Further, an opinion that is speculative has limited probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship)).  

In this regard, the Board finds that the opinion of the VA examiner is more probative than that of the private physicians.  

With respect to Dr. M.J.M., while he opined that the Veteran's hip pain was due to "service connected injuries" he did not describe any such injuries.  Although the claims file shows that the Veteran was service connected for the left knee, it is not clear whether the physician was specifically referring to the left knee or any other circumstances or injuries.  There is no documentation of a left hip injury in the Veteran's service treatment records, and the Veteran did not describe any in service injury to his left hip.  Rather, the Veteran associated his left hip pain with his left knee surgeries which did not occur until long after his service.  In contrast the VA examiner reviewed the Veteran's service treatment records and took a complete history prior to examining the Veteran and concluding that the Veteran's left hip injury was not due to his service or to his left knee disability.  

While Dr. P. H. opined that the Veteran's left knee problems "may" have impacted his left hip, as noted in Obert, 5 Vet. App. at 33, an opinion that a particular situation "may" have caused a Veteran's disability is too speculative to base service connection on.  In contrast, the VA examiner took a full history from the Veteran, reviewed treatment records and prior VA examination reports, reviewed x-rays, and concluded that it was less likely than not that the Veteran's hip pain was due to his left knee disability.  She concluded it was probably due to osteoarthritis which affected both hips and the low back. 
 
The Board also notes that there is no evidence that the Veteran developed arthritis within one year of his service.  Arthritis of the hips was first shown decades after the Veteran's service. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a left hip disorder is denied.


____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


